DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21, 23, 25-27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada, JP 2004-296868 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 or Ishii et al., US 5,571,366.
Tsukada shows the invention as claimed including a plasma processing apparatus comprising: a substrate holder 24 disposed within a processing chamber 2; a vertical sidewall defining a portion of a plasma chamber 1, the vertical sidewall comprising a dielectric material; a separation grid 20 positioned to separate the plasma chamber from the processing chamber, the separation grid being grounded; a first plasma source 11 positioned outside of the plasma chamber, the first plasma source configured to generate a remote plasma in the plasma chamber, and the first plasma source comprising an induction coil disposed about the vertical sidewall; a second plasma source configured to generate a direct capacitively coupled plasma in the processing chamber between the substrate holder and the separation grid, the second plasma source comprising a radio frequency (RF) bias electrode positioned within the processing chamber, the radio frequency (RF) bias electrode being coupled to the substrate holder; a top plate (top of chamber 1) defining a portion of the plasma chamber, the top plate defining an aperture for injecting gas into the plasma chamber (through gas pipe 4), wherein the separation grid comprises one or more grid plates, each of the one or more grid plates comprising a sheet of material with holes; and wherein the separation grid is transparent to neutral species and not transparent to charged species from the plasma; see, for example, fig. 3 and its description.
Tsukada does not expressly disclose the claimed grounded Faraday shield. Tobin et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 54/100 positioned between an induction coil 52/83 and a dielectric window 58/84 (see, for example, figs. 4a-6, and their descriptions).  Also, Kazumi et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 8 positioned between an induction coil 1 and a dielectric window 2 (see, for example, figs. 2-3, and their descriptions).  Additionally, Sakka et al. discloses a plasma processing apparatus comprising a grounded Faraday shields 8a/8b positioned between induction coils 1a/1b and a dielectric window 12 (see, for example, fig. 1, and its description).  Furthermore, Ishii et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 91 positioned between an induction coil 6 and a dielectric window 5 (see, for example, figs. 15-16, and their descriptions).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Tsukada as to comprise a grounded Faraday shield because such means is known and used in the art as a suitable means for effectively and efficiently attenuate/block the capacitive coupling/field between the coil and the plasma while still allowing the magnetic fields to penetrate into the chamber. It should be noted that the apparatus of Tsukada modified by Tobin et al. or Kazumi et al. or Sakka et al. or Ishii et al. would comprise a grounded Faraday shield positioned between the induction coil and the vertical sidewall.
With respect to claim 23, it should be noted that the first plasma source of the apparatus of Tsukada further comprises a RF power generator 12 configured to energize the induction coil with RF power (see, for example, Fig. 3 and its description).
Concerning claims 25-26 and 32, the apparatus of Tsukada further discloses that the RF bias electrode is mounted to the substrate holder; the second plasma source further comprises a RF bias source 25 configured to energize the RF bias electrode with RF power over a range of frequencies; and wherein the dielectric material comprises quartz; (see, for example, Fig. 3 and its description).
Regarding claim 27, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus. The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The RF bias source of the apparatus of Tsukada modified by Tobin et al. or Kazumi et al. or Sakka et al. or Ishii et al., is capable of energizing the RF bias electrode with RF power over the claimed range of frequencies if the method to be performed within the apparatus requires it.


Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada, JP 2004-296868 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 or Ishii et al., US 5,571,366, as applied to claims 21, 23, 25-27 and 32, and further in view of Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662.
Tsukada, Tobin et al., Kasumi et al., Sakka et al. and Ishii et al. are applied as above but do not expressly disclose the claimed turbopump assembly. Rasheed et al. discloses a plasma processing apparatus comprising a turbopump 34 to provide the processing chamber with a first pressure; a foreline pump 48 to provide the processing chamber with a second pressure; a pump selection valve 32 which can be operable to select between at least the turbopump and the foreline pump; and a pressure control valve 30 configured to regulate a pressure of gas being provided within the processing chamber via the turbopump or the foreline pump (see, for example, fig. 1 and its description). Also, Kim discloses a plasma processing apparatus comprising a turbopump 304a to provide the processing chamber with a first pressure; a foreline pump 304b to provide the processing chamber with a second pressure; a pump selection valve 308/308a which can be operable to select between at least the turbopump and the foreline pump; and a pressure control valve 306 configured to regulate a pressure of gas being provided within the processing chamber via the turbopump or the foreline pump (see, for example, fig. 1 and its description). Additionally, Murugesh discloses a plasma processing apparatus comprising a turbopump 60 to provide the processing chamber with a first pressure; a foreline pump to provide the processing chamber with a second pressure (col. 4, lines 60-64); a pump selection valve 58 which can be operable to select between at least the turbopump and the foreline pump; and a pressure control valve 56 configured to regulate a pressure of gas being provided within the processing chamber via the turbopump or the foreline pump (see, for example, fig. 1 and its description). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Tsukada modified by Tobin et al. or Kazumi et al. or Sakka et al. or Ishii et al., as to comprise the claimed turbopump assembly because such exhausting means/configuration is known and used in the art as a suitable means for effectively and efficiently exhausting the gas(es) from the processing apparatus while maintaining a desired pressure within the plasma processing apparatus.
With respect to the limitation of the second pressure being higher than the first pressure, the limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus. The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The apparatus of Tsukada modified by Tobin et al. or Kazumi et al. or Sakka et al. or Ishii et al., and Rasheed et al. or Kim or Murugesh, is capable of providing the first and the second pressure as claimed if the method to be performed within the apparatus requires it.


Claim 21, 23, 25-27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tsukada, JP 2004-296868 or Koshimizu, US 6,101,970 or Paterson et al., US 2014/0302678 or Marakhtanov et al., US 2016/0148786, and Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 or Ishii et al., US 5,571,366.
Lea et al. shows the invention as claimed including a plasma processing apparatus comprising: a substrate holder 6 disposed within a processing chamber;                                                                                                                                                                                                                                        a vertical sidewall 9/22 defining a portion of a plasma chamber, the vertical sidewall comprising a dielectric material; a separation grid 18 positioned to separate the plasma chamber from the processing chamber; a first plasma source 23 positioned outside of the plasma chamber, the first plasma source configured to generate a remote plasma in the plasma chamber, and the first plasma source comprising an induction coil disposed about the vertical sidewall; a top plate 4 defining a portion of the plasma chamber, the top plate defining an aperture 3 for injecting gas into the plasma chamber, wherein the separation grid comprises one or more grid plates, each of the one or more grid plates comprising a sheet of material with holes; and wherein the separation grid is transparent to neutral species and not transparent to charged species from the plasma (paragraph 0129); for a complete description see, for example, figs. 6 and 8 and their descriptions.
Lea et al. does not expressly disclose that the separation grid is grounded. Tsukada teaches a plasma processing apparatus comprising a separation 20 positioned to separate a plasma chamber from a processing chamber, the separation grid being grounded (see, for example, fig. 3 and its description). Also, Koshimizu discloses a plasma processing apparatus comprising a separation grid 154 positioned to separate a plasma chamber from a processing chamber, wherein the grid is grounded (see, for example, fig. 1 and its description, and col. 4, lines 57-61). Furthermore, Paterson et al. discloses a plasma processing apparatus comprising a separation grid 150 positioned to separate a plasma chamber from a processing chamber, wherein the grid can be grounded (see, for example, fig. 1 and its description, and col. 7, lines 4-24). Additionally, Marakhtanov et al. discloses a plasma processing apparatus comprising a separation grid 424 positioned to separate a plasma chamber from a processing chamber, wherein the grid can be grounded (see, for example, fig. 4 and its description, and col. 7, lines 4-24).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. as to ground the separation grid because such configuration is known and used in the art as a suitable configuration for effectively and efficiently enhancing the bias power/current return for the rf bias electrode.
With respect to the claimed second plasma source, Lea et al. further discloses that the substrate may include a second RF power supply in order to be biased as appropriate to the process performed within the apparatus (paragraphs 0014 and 0022). This notwithstanding, Tsukada discloses the use of RF power supply 26 to generate a direct capacitively coupled plasma in the processing chamber between the substrate holder and the separation grid, the second plasma source comprising a radio frequency (RF) bias electrode positioned within the processing chamber, the radio frequency (RF) bias electrode being coupled to the substrate holder (see, for example, fig. 3 and its description). Also, Koshimizu discloses the use of RF power supply 126 to generate a direct capacitively coupled plasma in the processing chamber between the substrate holder and the separation grid, the second plasma source comprising a radio frequency (RF) bias electrode positioned within the processing chamber, the radio frequency (RF) bias electrode being coupled to the substrate holder (see, for example, fig. 1 and its description). Additionally, Paterson et al. discloses the use of RF power supply 123 to generate a direct capacitively coupled plasma in the processing chamber between the substrate holder and the separation grid, the second plasma source comprising a radio frequency (RF) bias electrode positioned within the processing chamber, the radio frequency (RF) bias electrode being coupled to the substrate holder (see, for example, fig. 1 and its description). Furthermore, Marakhtanov et al. discloses the use of RF power supply 406/410 to generate a direct capacitively coupled plasma in the processing chamber between the substrate holder and the separation grid, the second plasma source comprising a radio frequency (RF) bias electrode positioned within the processing chamber, the radio frequency (RF) bias electrode being coupled to the substrate holder (see, for example, fig. 4 and its description). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. as to comprise the claimed second plasma source because such means is known and used in the art as a suitable means for effectively and efficiently control the plasma characteristics in the processing chamber, and thereby optimize the apparatus and method performed within the apparatus.
Lea et al. does not expressly disclose the claimed grounded Faraday shield. Tobin et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 54/100 positioned between an induction coil 52/83 and a dielectric window 58/84 (see, for example, figs. 4a-6, and their descriptions).  Also, Kazumi et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 8 positioned between an induction coil 1 and a dielectric window 2 (see, for example, figs. 2-3, and their descriptions).  Additionally, Sakka et al. discloses a plasma processing apparatus comprising a grounded Faraday shields 8a/8b positioned between induction coils 1a/1b and a dielectric window 12 (see, for example, fig. 1, and its description).  Furthermore, Ishii et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 91 positioned between an induction coil 6 and a dielectric window 5 (see, for example, figs. 15-16, and their descriptions).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. as to comprise a grounded Faraday shield because such means is known and used in the art as a suitable means for effectively and efficiently attenuate/block the capacitive coupling/field between the coil and the plasma while still allowing the magnetic fields to penetrate into the chamber. It should be noted that the apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. or Ishii et al. would comprise a grounded Faraday shield positioned between the induction coil and the vertical sidewall.
	With respect to claim 23, it should be noted that the first plasma source of the apparatus of Lea et al. further comprises a RF power generator configured to energize the induction coil with RF power (see, for example, Fig. 8 and its description).
	Concerning claims 25-26 and 32, the apparatus of Lea et al. modified by Tsukada or Koshimizu or Paterson et al. or Marakhtanov et al., would comprise an RF bias electrode mounted to the substrate holder; the second plasma source would comprise a RF bias source configured to energize the RF bias electrode with RF power over a range of frequencies; and wherein the dielectric material comprises quartz.
Regarding claim 27, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus. The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The RF bias source of the apparatus of Lea et al. modified by Tsukada or Koshimizu or Paterson et al. or Marakhtanov et al. and Tobin et al. or Kazumi et al. or Sakka et al. or Ishii et al., is capable of energizing the RF bias electrode with RF power over the claimed range of frequencies if the method to be performed within the apparatus requires it.

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tsukada, JP 2004-296868 or Koshimizu, US 6,101,970 or Paterson et al., US 2014/0302678 or Marakhtanov et al., US 2016/0148786, and Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 or Ishii et al., US 5,571,366, as applied to claims 21, 23, 25-27 and 32, and further in view of Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662.
Lea et al., Tsukada, Koshimizu, Paterson et al., Marakhtanov et al., Tobin et al., Kasumi et al., Sakka et al. and Ishii et al. are applied as above but do not expressly disclose the claimed turbopump assembly. Rasheed et al. discloses a plasma processing apparatus comprising a turbopump 34 to provide the processing chamber with a first pressure; a foreline pump 48 to provide the processing chamber with a second pressure; a pump selection valve 32 which can be operable to select between at least the turbopump and the foreline pump; and a pressure control valve 30 configured to regulate a pressure of gas being provided within the processing chamber via the turbopump or the foreline pump (see, for example, fig. 1 and its description). Also, Kim discloses a plasma processing apparatus comprising a turbopump 304a to provide the processing chamber with a first pressure; a foreline pump 304b to provide the processing chamber with a second pressure; a pump selection valve 308/308a which can be operable to select between at least the turbopump and the foreline pump; and a pressure control valve 306 configured to regulate a pressure of gas being provided within the processing chamber via the turbopump or the foreline pump (see, for example, fig. 1 and its description). Additionally, Murugesh discloses a plasma processing apparatus comprising a turbopump 60 to provide the processing chamber with a first pressure; a foreline pump to provide the processing chamber with a second pressure (col. 4, lines 60-64); a pump selection valve 58 which can be operable to select between at least the turbopump and the foreline pump; and a pressure control valve 56 configured to regulate a pressure of gas being provided within the processing chamber via the turbopump or the foreline pump (see, for example, fig. 1 and its description). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Tsukada or Koshimizu or Paterson et al. or Marakhtanov et al. and Tobin et al. or Kazumi et al. or Sakka et al. or Ishii et al., as to comprise the claimed turbopump assembly because such exhausting means/configuration is known and used in the art as a suitable means for effectively and efficiently exhausting the gas(es) from the processing apparatus while maintaining a desired pressure within the plasma processing apparatus.
With respect to the limitation of the second pressure being higher than the first pressure, the limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus. The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The apparatus of Lea et al. modified by Tsukada or Koshimizu or Paterson et al. or Marakhtanov et al. and Tobin et al. or Kazumi et al. or Sakka et al. or Ishii et al., is capable of providing the first and the second pressure as claimed if the method to be performed within the apparatus requires it.
                                                                                                                                                                                                                                                                             
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 25-27 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of copending Application No. 16/218931 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 or Ishii et al., US 5,571,366 and Tsukada, JP 2004-296868 or Chen et al., US 2009/0095714. 
Claims 12-17 of copending Application No. 16/218931 claim a plasma processing apparatus substantially as the apparatus of the instant claimed invention but the claims do not recite the claimed Faraday shield and the aperture in the top plate for injecting gas. 
With respect to the grounded Faraday shield. Tobin et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 54/100 positioned between an induction coil 52/83 and a dielectric window 58/84 (see, for example, figs. 4a-6, and their descriptions).  Also, Kazumi et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 8 positioned between an induction coil 1 and a dielectric window 2 (see, for example, figs. 2-3, and their descriptions).  Additionally, Sakka et al. discloses a plasma processing apparatus comprising a grounded Faraday shields 8a/8b positioned between induction coils 1a/1b and a dielectric window 12 (see, for example, fig. 1, and its description).  Furthermore, Ishii et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 91 positioned between an induction coil 6 and a dielectric window 5 (see, for example, figs. 15-16, and their descriptions).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Claims 12-17 of copending Application No. 16/218931, as to comprise a grounded Faraday shield because such means is known and used in the art as a suitable means for effectively and efficiently attenuate/block the capacitive coupling/field between the coil and the plasma while still allowing the magnetic fields to penetrate into the chamber. It should be noted that the apparatus of Claims 12-17 of copending Application No. 16/218931 modified by Tobin et al. or Kazumi et al. or Sakka et al. or Ishii et al. would comprise a grounded Faraday shield positioned between the induction coil and the vertical sidewall.
Regarding the aperture in the top plate for injecting gas, Tsukada discloses a plasma processing apparatus comprising a plasma processing apparatus having a first plasma source comprising an induction coil 11 which can be positioned outside of a sidewall of a plasma chamber and a top plate defining a portion of the plasma chamber, the top plate having an aperture for injecting gas into the plasma chamber through gas pipe 4, (see, for example, fig. 3 and its description). Additionally, Chen et al. discloses a plasma processing apparatus having a first plasma source comprising an induction coil 148/148’ which can be positioned outside of a sidewall of a plasma chamber and a top plate defining a portion of the plasma chamber, the top plate having an aperture for injecting gas 144 into the plasma chamber (see, for example, fig. 1 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Claims 12-17 of copending Application No. 16/218931, as to comprise the claimed gas injection aperture positioned at a top plate of the plasma chamber because such location is known and used in the art as a suitable location for effectively and efficiently introduce gas into the plasma chamber.
This is a provisional nonstatutory double patenting rejection.

Claims 29-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of copending Application No. 16/218931 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 or Ishii et al., US 5,571,366 and Tsukada, JP 2004-296868 or Chen et al., US 2009/0095714, as applied to claims 21, 23, 25-27 and 32 above, and further in view of Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662. 
Claims 12-17 of copending Application No. 16/218931 claim a plasma processing apparatus substantially as the apparatus of the instant claimed invention but the claims do not recite the claimed turbopump assembly. Rasheed et al. discloses a plasma processing apparatus comprising a turbopump 34 to provide the processing chamber with a first pressure; a foreline pump 48 to provide the processing chamber with a second pressure; a pump selection valve 32 which can be operable to select between at least the turbopump and the foreline pump; and a pressure control valve 30 configured to regulate a pressure of gas being provided within the processing chamber via the turbopump or the foreline pump (see, for example, fig. 1 and its description). Also, Kim discloses a plasma processing apparatus comprising a turbopump 304a to provide the processing chamber with a first pressure; a foreline pump 304b to provide the processing chamber with a second pressure; a pump selection valve 308/308a which can be operable to select between at least the turbopump and the foreline pump; and a pressure control valve 306 configured to regulate a pressure of gas being provided within the processing chamber via the turbopump or the foreline pump (see, for example, fig. 1 and its description). Additionally, Murugesh discloses a plasma processing apparatus comprising a turbopump 60 to provide the processing chamber with a first pressure; a foreline pump to provide the processing chamber with a second pressure (col. 4, lines 60-64); a pump selection valve 58 which can be operable to select between at least the turbopump and the foreline pump; and a pressure control valve 56 configured to regulate a pressure of gas being provided within the processing chamber via the turbopump or the foreline pump (see, for example, fig. 1 and its description). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Claims 12-17 of copending Application No. 16/218931, as to comprise the claimed turbopump assembly because such exhausting means/configuration is known and used in the art as a suitable means for effectively and efficiently exhausting the gas(es) from the processing apparatus while maintaining a desired pressure within the plasma processing apparatus.
With respect to the limitation of the second pressure being higher than the first pressure, the limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus. The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The apparatus of Claims 12-17 of copending Application No. 16/218931 modified by Tobin et al. or Kazumi et al. or Sakka et al. or Ishii et al., and Rasheed et al. or Kim or Murugesh, is capable of providing the first and the second pressure as claimed if the method to be performed within the apparatus requires it.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 23, 25-27 and 29-32 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hsieh et al. (US 2019/0371574) is cited for their teachings of a plasma processing apparatus comprising a separation grid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



October 7, 2022